DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is rejected under 35 U.S.C. 102a as being anticipated by Green banana stir fry – Calcutta Chow (Chow).  
Chow discloses a process of peeling green bananas and dicing them into ½ inch diced pieces.  Nothing is done to keep the banana flesh from being raw. (abstract).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Han (2013/0156893) or Green Banana stir fry – Calcutta Chow. 
Han discloses a process of making a banana product by subjecting unpeeled bananas to heat treatment at a temperature high enough to gelatinize the starch present in the unpeeled bananas, and then comminuting the unpeeled banana to make a puree (abstract).  Table 1 discloses a banana puree without the green peel.  The banana puree can also not contain the peel as Han also discloses that various types of green pulps were known as in Table 1, items 1 and 2. .  Since a pulp is used, it is seen that the peel would have been removed and the product reduced in size, with no further treatment so that a raw product was made (drawing on left).  Claim 1 differs from the reference in the step of enabling the banana flesh to remain raw.  However, just because the starch is gelatinized does not mean that the entire flesh is cooked. The references discloses that the banana flesh is only 15 to 20% starch (0096).   Also, the reference discloses that the green bananas are only “softened” (0079), and the bananas can be contacted with water, steam hot water, oil hot air, and include blanching in boiling water and 
  Chow discloses a process of peeling greed bananas and dicing them into ½ inch diced pieces.  Nothing is done to keep the banana flesh from being raw. (abstract).  
In summary, applicant claims a formula for making banana products that use or eliminate common ingredients, and do not amount to invention in the constantly developing art of preparing food because there is no specific showing that establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  
Further, attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in fact situation of this specific instant case.  
At page 234, the Court stated as follows:
This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  In re Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.  In this case, no unexpected results are seen in separating the flesh from the skin, and reducing the flesh to small particles.  
Therefore, it would have been obvious to separate the flesh from the peel of bananas and to reduce the flesh to small particles, and to maintain a raw food status as disclosed by Chow alone, or in the process of Hass.  
Claim 2 further requires two stages of particle size reduction ending with 100 to 800 microns.  However, the particle size is seen as being within the skill of the ordinary worker, since the banana puree can be dried to a powder as disclosed by Han (abstract).
Claims 3-4, 7, 11-13, 16 are rejected under 35 U.S.C. 103 as being unpatentable over  Han (2013/0156893) or Green Banana stir fry – Calcutta Chow as applied to claims 1, 2 above, and further in view of DehydratorLab.
Claim 3 further requires drying the particles of flesh and claim 4 drying at a temperature of from 15 to 48 C.   DehydratorLab discloses dehydrating unripe or  ripe bananas having a ¼ inch thickness and dehydrating at from 52-57 C (125-135 F) for 6-12 hours, (first paragraph, and Part 1, step 7).  The bananas can be sliced into ¼ inch coins or lengthwise or the bananas can be smashed to a thickness of about 0.3 cm. (How to make …leather ).  Even though, 52 C is higher than 48 C, no patentable distinction is seen at this time in using a little more heat, especially as the banana pieces in the references are seen to have been an uncooked product.  Therefore, it would have been obvious to dry to particular temperatures in order to preserve the nutrients in unripe bananas as disclosed by Dehydrator Lab in the process of the combined references.   
Claim 7 requires that the dried flesh is ground to a powder.  As it was known as disclosed by Han, to make a powder from green bananas, it would have been obvious to further reduce the bananas to a powder as disclosed by DehydratorLab in the process of Hann and Chow.  
The limitations of claims 11-13, 16, have been disclosed above and are obvious for those reasons.  
Claims 20-23, 26 are rejected under 35 U.S.C. 103 as being unpatentable over Han or Green Banana stir fry – Calcutta Chow as applied to claims 1-4, 7, 11-13, 16 above, and further in view of Banana Peels.
Banana Peels discloses 10 ways to use banana peels in your garden as a fertilizer.  One way is to chop the peels and add to the soil directly (“Chop the peels”).  No temperature is used in this process.  Claim 20 differs from the reference in the use of green banana peel.  However, since buying green bananas is common, nothing is seen that the peels would not have been green, before ripening, depending on how people like to eat bananas,  and Official Notice is taken of this.  Therefore, it would have been obvious to use banana peels and to chop them.  
The limitations of claims 21-23, 26, have been disclosed above and are obvious for those reasons.  
Claims 30-33, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Han or Chow, and Banana Peels as applied to claims 1, 2,  3-4, 7, 11-13, 16, 20-23, 26 above, and further in view of High Purity.  
Claim 30 further requires adding green peel to a pharmaceutical grade liquid, and claim 33 that it is ethanol and propanediol or glycerin and claim 32 that it is 95% ethanol which can be stored for from 8-12 weeks, as in claim 33 and claim 35 where the mixture is filtered.  High Purity discloses that ethanol can be used for botanical extractions (title, and paragraph “Why Ethanol”).  As it is known to extract botanicals using ethanol, it would have been within the skill of the ordinary worker to extract,  in particularly ingredients, from Banana Peels using ethanol.  Official Notice is taken that banana peels have various nutritional and medicinal ingredients in them just as other fruits and vegetables have.  It would have been within the skill of the ordinary worker to store and filter the composition, in order to maintain the purity of the product.  Therefore, it would have been obvious to use ethanol in various purities to extract ingredients from banana peels.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN F HEGGESTAD whose telephone number is 571-272-1404.  The examiner can normally be reached on Monday, Tuesday, and Friday from 10:00 to 4:00.  The Examiner can be reached at Helen.Heggestad@USPTO.gov on  Wednesdays, and Thursdays, and from 8-12 AM on those days.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ms. Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/HELEN F HEGGESTAD/           Primary Examiner, Art Unit 1793                                                                                                                                                                                             	HFH